DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 and 13-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 1/19/2021 have been considered and are persuasive.  

The following additional remarks are made with regards to a newly cited reference Demski (US 9289346).

Johnson, Jr. (US-3,150,672) discloses an ambulatory aid comprising: a pair of elongate support members (4, 5), each support member having an arcuate shape (FIG. 2); a non-load earing top member (3) extending over a top portion of each support member and extending between the support members to couple the support members (as seen in FIG. 1-2; col. 2, lines 38-41, 49-67); a load bearing handle (6; col. 2, lines 49-53) extending between and coupling an anterior and a posterior support member; and a foot piece (13) operably coupled to a bottom portion of the support members (as seen in FIG. 2), wherein the top member includes a central portion (portion of 3 extending between 4 and 5 as seen in FIG. 1) flanked on each side by a peripheral portion (portions of 3 that extend beyond 4 and 5), wherein the central portion is arcuate (at 10 and 11) and extends between the support members (FIG. 1), the central portion having a variable width along its length (as seen in in FIG. 1, opposing arcuate portions 10 and 11 reduce the width of the 3 along the length of 3 between the supports 4 and 5), and wherein each peripheral portion extends beyond the support members, wherein 
While Demski (US-9,289,346 B2) teaches a crutch comprising a top support (30) consisting of a flexible material (elastic mesh; col. 5, lines 19-22), Demski does not teach a central portion of the flexible material as being arcuate and having a variable width along its length.  
While Johnson, Jr. may teach this shape of the top support, it would not be obvious to replace the top member of Johnson, Jr. with the top member of Demski and also form it to have the same shape as the top member of Johnson, Jr. since it is not clear how this exact shape would be kept given the elastic mesh used to form the top member of Demski, nor is there any suggestion in the art to do so. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268.  The examiner can normally be reached on M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636